EXECUTION COPY

 

 

MASTER EXCHANGE AGREEMENT

 

MASTER EXCHANGE AGREEMENT (this “Agreement”), dated as of April

3, 2014, by and among Petron Energy II, Inc., a corporation incorporated under
the laws of the State of Nevada, with its principal place of business located at
17950 Preston Road, Suite 960, Dallas, Texas 75252 (the “Company”) and Magna
Group, LLC, a Texas limited liability company (the “Creditor”).

 

WHEREAS:

 

A. The Company and the Creditor are executing and delivering this

Agreement in reliance upon the exemption from securities registration afforded
by Section

4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”) and
Rule 144(d)(3)(ii) of the Securities Act, as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

B. As of the date hereof, the Creditor holds such aggregate principal amount of
convertible notes of the Company as set forth on the signature page of the
Creditor (the “Initial Existing Debt”, and the amount owing pursuant thereto,
the “Initial Debt Amount”), which Existing Debt the Creditor purchased from TCA
Global Credit Master Fund, LP (the “Original Creditor”), pursuant to a Claims
Purchase Agreement, dated as of April 1, 2014, between the Creditor and the
Original Creditor, with options (each, a “Put Option”) to acquire up to $118,268
of additional convertible notes of the Company (the “Additional Debt”, and
together with the Initial Existing Debt, the “Existing Debt”), and the amount
owing pursuant to the Additional Debt, the “Additional Debt Amount”, and
together with the Initial Debt Amount, the “Debt Amount”) as described on
Schedule I attached hereto (the “Option Schedule”).

 

C. The Company and the Creditor desire to enter into this Agreement, pursuant to
which, among other things, the Creditor shall exchange, at the option of the
Creditor from time to time, in whole or in part, the Initial Existing Debt (and,
following each exercise of a Put Option, the related Additional Debt as
described on the Option Schedule) for shares of the Company’s common stock,
$0.0001 par value per share (the “Common Stock”), as provided hereunder in
reliance on the exemption from registration provided by Section 4(a)(2) of the
Securities Act.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Creditor hereby agree as
follows:

 

1. EXCHANGES OF EXISTING DEBT. At any time during the period commencing on the
date hereof and ending on the date no Existing Debt remains outstanding (the
“Exchange Period”), the Company hereby grants the Creditor an option, subject to
section

1(d) below, to exchange (each, an “Exchange”) all, or any part, of the Existing
Debt into validly issued, fully paid and non-assessable shares of Common Stock
(as defined below) (collectively, the “Exchange Shares”), on the terms and
conditions set forth in this Section 1. Certain capitalized terms used herein
are defined in Section 1(h).

 

(a) Exchange Right. Subject to the provisions of Section 1(d), at any time or
times during the Exchange Period, the Creditor shall be entitled to exchange any
portion

 

 

of the outstanding and unpaid Existing Debt into validly issued, fully paid and
non-assessable shares of Common Stock in accordance with Section 1(c), at the
Exchange Rate (as defined below). The Company shall not issue any fraction of a
share of Common Stock upon any Exchange. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon Exchange
of Existing Debt.

 

(b) Exchange Rate. The number of shares of Common Stock issuable upon exchange
of any Existing Debt pursuant to Section 1(a) shall be determined by dividing
(x) the Exchange Amount (as defined below) with respect to such Existing Debt by
(y) the Exchange Price (the “Exchange Rate”).

 

(i) “Exchange Amount” means, with respect to such Existing Debt to be exchanged
hereunder, the sum of (I) the applicable Debt Amount of the Existing Debt to be
exchanged hereunder, the Interest Amount with respect thereto and any other
amounts owed by the Company to the Creditor thereunder (the “Debt Exchange
Amount”); (II) the total dollar amount of the Creditor’s accrued and unpaid
legal fees and expenses then outstanding, which shall not exceed the sum of (x)
$30,000 (less $5,000 previously paid) and (y) after the exercise of each Put
Option, an additional

$5,000 with respect thereto (collectively, the “Legal Fee Exchange Amount”); and
(III) accrued and unpaid agent fees of $75,000 (the “Agent Fee Exchange
Amount”), which Legal Fee Exchange Amount and Agent Fee Exchange Amount, as
applicable, shall be included in an Exchange Amount with respect to an Exchange,
in whole or in part, at the sole discretion of the Creditor, as elected in the
applicable Exchange Notice of the Creditor.

 

(ii) “Exchange Price” means, for any date of determination, the lower of (A)
either (x) with respect to the applicable Debt Exchange Amount, 45% of the
lowest the VWAP of the Common Stock of any Trading Day during the ten (10)
consecutive Trading Day period ending and including the Trading Day immediately
preceding such date of determination or (y) with respect to the applicable Legal
Fee Exchange Amount or Agent Fee Exchange Amount, 90% of the lowest the VWAP of
the Common Stock of any Trading Day during the five (5) consecutive Trading Day
period ending and including the Trading Day immediately preceding such date of
determination and (B) $0.0025 (as adjusted for any stock split, stock dividend,
stock combination or other similar transaction). All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during any such measuring period.

 

(iii) “Interest Amount” means, with respect to any portion of Existing Debt as
of any Exchange Date, the greater of (I) any accrued and unpaid interest with
respect to the such Existing Debt outstanding as of such Exchange Date under the
terms of such Existing Debt and (II) the difference of (x) the sum of (A) any
accrued and unpaid interest outstanding with respect to the such Existing Debt
as of the date the Creditor acquired such Existing Debt and (B) such aggregate
amount of interest that

2

 

would have accrued under such Existing Debt during the period commencing on the
date the Creditor acquired the such Existing Debt through such Exchange Date (as
defined below) assuming an interest rate of 12% per annum, less (y) any interest
paid to the Creditor in cash with respect to such Existing Debt prior to such
Exchange Date.

 

(c) Mechanics of Exchange.

 

(i) Optional Exchange. To exchange any Exchange Debt into shares of Common Stock
on any date (a “Exchange Date”), the Creditor shall deliver (whether via
facsimile or otherwise), for receipt on or prior to 11:59 p.m., New York time,
on such date, a copy of an executed notice of exchange in the form attached
hereto as Exhibit I (the “Exchange Notice”) to the Company. On or before the
first (1st) Trading Day following the date of receipt of an Exchange Notice, the
Company shall

transmit by facsimile an acknowledgment of confirmation, in the form attached
hereto as Exhibit II, of receipt of such Exchange Notice to the Creditor and the
Company’s transfer agent (the “Transfer Agent”). On or before the second (2nd)
Trading Day following the date of receipt of an Exchange Notice, the Company
shall (1) provided that the Transfer Agent is participating in The Depository
Trust Company’s (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Creditor shall be
entitled to the Creditor’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in the
Exchange Notice, a certificate, registered in the name of the Creditor or its
designee, for the number of shares of Common Stock to which the Creditor shall
be entitled. The Person or Persons

entitled to receive the shares of Common Stock issuable upon an Exchange of the
Existing Debt shall be treated for all purposes as the record holder or holders
of such shares of Common Stock on the Exchange Date.

 

(ii) Company’s Failure to Timely Exchange. If the Company shall fail, for any
reason or for no reason, to issue to the Creditor or its designee within three
(3) Trading Days after the Company’s receipt of an Exchange Notice (whether via
facsimile or otherwise) (the “Share Delivery Deadline”), a certificate for the
number of shares of Common Stock to which the Creditor is entitled and register
such shares of Common Stock on the Company’s share register or to credit the
Creditor’s or its designee’s balance account with DTC for such number of shares
of Common Stock to which the Creditor is entitled upon the Creditor’s exchange
of any Existing Debt (as the case may be) (a “Exchange Failure”), then, in
addition to all other remedies available to the Creditor, (1) the Company shall
pay in cash to the Creditor on each day after such Share Delivery Deadline that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 2% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Creditor on a timely basis and to which the Creditor is
entitled multiplied by (B) the Closing Sale Price of the Common Stock on the
Trading Day immediately preceding the last possible date which the Company could
have issued such shares of Common Stock to the Creditor without violating
Section 1(c)(i) and (2) the Creditor, upon written notice to the Company, may
void its Exchange Notice with respect to, and retain or have returned (as the
case may be) any portion of the Existing Debt that

3

 

has not been exchanged pursuant to such Exchange Notice, provided that the
voiding of a Exchange Notice shall not affect the Company’s obligations to make
any payments which have accrued prior to the date of such notice pursuant to
this Section 1(c)(ii) or otherwise. In addition to the foregoing, if on or prior
to the Share Delivery Deadline, the Company shall fail to issue and deliver a
certificate to the Creditor and register such shares of Common Stock on the
Company’s share register or credit the Creditor’s or its designee’s balance
account with DTC for the number of shares of Common Stock to which the Creditor
is entitled upon the Creditor’s Exchange hereunder (as the case may be), and if
on or after such Share Delivery Deadline the Creditor purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Creditor or its designee of all or any portion of
the number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock,
issuable upon such Exchange that the Creditor or its designee so anticipated
receiving from the Company, then, in addition to all other remedies available to
the Creditor or its designee, the Company shall, within three (3) Business Days
after receipt of the Creditor’s or its designee’s written request, pay cash to
the Creditor or its designee, as applicable, in an amount equal to the
Creditor’s or its designee’s total purchase price (including brokerage
commissions and other out-of- pocket expenses, if any) for the shares of Common
Stock so purchased (including, without limitation, by any other Person in
respect, or on behalf, of the Creditor) (the “Buy-In Price”), at which point the
Company’s obligation to so issue and deliver such certificate or credit the
Creditor’s or its designee’s balance account with DTC for the number of shares
of Common Stock to which the Creditor is entitled upon the Creditor’s exchange
hereunder (as the case may be) (and to issue such shares of Common Stock) shall
terminate.

 

(iii) Book-Entry. Notwithstanding anything to the contrary set forth in this
Section 1, following Exchange of any portion of the Existing Debt in accordance
with the terms hereof, the Creditor shall not be required to physically
surrender any certificate evidencing the Existing Debt to the Company unless (A)
the full Exchange Amount represented by the Existing Debt is being exchanged (in
which event the Existing Debt shall be delivered to the Company following
exchange thereof as contemplated by Section 1(c)(i)) or (B) the Creditor has
provided the Company with prior written notice (which notice may be included in
an Exchange Notice) requesting reissuance of a certificate with respect to the
Existing Debt upon physical surrender of a certificate with respect to the
Existing Debt. The Creditor and the Company shall maintain records showing the
amount of the Existing Debt exchanged and/or paid and/or adjusted (as the case
may be) and the dates of such exchanges and/or payments and/or adjustments (as
the case may be) or shall use such other method, reasonably satisfactory to the
Creditor and the Company, so as not to require physical surrender of any
certificate with respect to the Existing Debt upon any Exchange.

 

(iv) Pro Rata Exchange; Disputes. In the event of a dispute as to the number of
shares of Common Stock issuable to the Creditor in connection with an Exchange
of the Existing Debt, the Company shall issue to the Creditor the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 1(e).

4

 

(d) Limitations on Exchanges. Notwithstanding anything to the contrary contained
in the Existing Debt, the Existing Debt shall not be exchangeable by the
Creditor hereof, and the Company shall not effect any exchange of the Existing
Debt or otherwise issue any shares of Common Stock pursuant hereto, to the
extent (but only to the extent) that after giving effect to such exchange or
other share issuance hereunder the Creditor (together with its affiliates) would
beneficially own in excess of 9.99% (the “Maximum Percentage”) of the Common
Stock. To the extent the above limitation applies, the determination of whether
the Existing Debt shall be exchangeable (vis-à-vis other convertible,
exercisable or exchangeable securities owned by the Creditor or any of its
affiliates) and of which such securities shall be convertible, exercisable or
exchangeable (as among all such securities owned by the Creditor and its
affiliates) shall, subject to such Maximum Percentage limitation, be determined
on the basis of the first submission to the Company for conversion, exercise or
exchange (as the case may be). No prior inability to exchange the Existing Debt,
or to issue shares of Common Stock, pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exchangeability. For purposes of this paragraph,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“1934 Act”). The provisions of this paragraph shall be implemented in a manner
otherwise than in strict conformity with the terms of this paragraph to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended Maximum Percentage beneficial ownership limitation herein
contained or to make changes or supplements necessary or desirable to properly
give effect to such Maximum Percentage limitation. The limitations contained in
this paragraph shall apply to a successor Creditor of the Existing Debt. The
holders of Common Stock shall be third party beneficiaries of this paragraph and
the Company may not waive this paragraph without the consent of holders of a
majority of its Common Stock. For any reason at any time, upon the written or
oral request of the Creditor, the Company shall within one (1) Business Day
confirm orally and in writing to the Creditor the number of shares of Common
Stock then outstanding, including by virtue of any prior conversion, exchange or
exercise of convertible or exercisable securities into Common Stock, including,
without limitation, pursuant to the Existing Debt or securities issued pursuant
to this Exchange Agreement.

 

(e) DISPUTE RESOLUTION. In the case of a dispute as to the determination of any
Exchange Price, any Company Optional Redemption Price, the Closing Bid Price,
the Closing Sale Price or fair market value (as the case may be) or the
arithmetic calculation of the Exchange Rate, the Company or the Creditor (as the
case may be) shall submit the disputed determinations or arithmetic calculations
(as the case may be) via facsimile (i) within two (2) Business Days after
receipt of the applicable notice giving rise to such dispute to the Company or
the Creditor (as the case may be) or (ii) if no notice gave rise to such
dispute, at any time after the Creditor learned of the circumstances giving rise
to such dispute. If the Creditor and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation (as the case may be) being submitted to
the Company or the Creditor (as the case may be), then the Company shall, within
two (2) Business Days, submit via facsimile (a) the disputed determination of
any Exchange Price, any Company Optional Redemption Price, the Closing Bid
Price, the Closing Sale Price or fair market value (as the case may be) to an
independent, reputable investment bank

5

 

selected by the Company and approved by the Creditor or (b) the disputed
arithmetic calculation of the Exchange Rate to an independent, outside
accountant selected by the Creditor that is reasonably acceptable to the
Company. The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Creditor of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error.

 

(f) INITIAL EXCHANGE. As of the date hereof (the “Initial Exchange Date”), the
Creditor shall be deemed to have delivered an Exchange Notice to effect an
Exchange with respect to such aggregate initial Debt Exchange Amount and such
initial Exchange Prices as set forth on the signature page of the Creditor. If
the Company fails to deliver the Common Stock with respect to such initial
Exchange on or prior to the Share Delivery Deadline with respect thereto, the
Creditor shall have the option, by delivery of written notice to the Company, to
terminate this Agreement. Upon receipt of such written notice of termination by
the Company, this Agreement shall be void, ab initio, and of no force or effect,
and such Debt Exchange Amount shall revert back to Creditor (for further
re-assignment and reversion to the Original Creditor) and shall be and remain a
valid and effective Existing Debt of the Company, enforceable in accordance with
its terms, and such Existing Debt (including, without limitation, all collateral
and security rights relating thereto) shall not be deemed or construed as having
been exchanged, settled, compromised, modified, satisfied or otherwise impaired
in any manner whatsoever, notwithstanding the execution of this Agreement by the
parties hereto. The foregoing shall be effective and applicable notwithstanding
any releases included in this Agreement, or any other terms or provisions of
this Agreement, and this provision shall control and supersede any other terms
or provisions of this Agreement.

 

(g) COMPANY OPTIONAL REDEMPTION. Notwithstanding anything set forth in the
Existing Debt to the contrary, the Company and the Creditor hereby agree that
the Existing Debt held by the Creditor may be prepaid, in whole or in part, at a
redemption price, in cash, equal to the Company Optional Redemption Price, at
the option of the Company at any time, by the Company delivering an irrevocable
written notice thereof by facsimile and overnight courier to the Creditor (the
“Company Optional Redemption Notice” and the date the Holder receives such
notice is referred to as the “Company Optional Redemption Notice Date”);
provided, that either (x) all Additional Debt shall have been acquired by the
Creditor on or prior to such Company Optional Redemption Notice Date or (y) on
or prior to the applicable Company Optional Redemption Date (as defined below),
all Additional Debt then held by the Original Creditor shall have been either
paid in full by the Company or purchased by the Creditor. The Company may
deliver only one Company Optional Redemption Notice in any ninety (90) day
period. The Company Optional Redemption Notice shall (x) state the date on which
the Company Optional Redemption shall occur (the “Company Optional Redemption
Date”) which date shall not be less than sixty (60) calendar days nor more than
ninety (90) calendar days following the Company Optional Redemption Notice Date,
and (y) state the aggregate Debt Amount which is being redeemed in such Company
Optional Redemption from the Holder pursuant to this Section 1(g) on the Company
Optional Redemption Date. The Company shall deliver the applicable Company
Optional Redemption Price to the Creditor in cash, in U.S. dollars and
immediately available funds, on the applicable Company

6

 

Optional Redemption Date. Notwithstanding anything herein to the contrary, at
any time prior to the date the Company Optional Redemption Price is paid, in
full, the Company Optional Redemption Amount may be exchanged, in whole or in
part, by the Creditor into shares of Common Stock pursuant to Section 1. All
Debt Amounts exchanged by the Creditor after the Company Optional Redemption
Notice Date shall reduce the Company Optional Redemption Amount of the Existing
Debt required to be redeemed on the Company Optional Redemption Date.

 

(h) CERTAIN DEFINITIONS. For purposes of this Agreement, the following terms
shall have the following meanings:

 

(i) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.

 

(ii) “Bloomberg” means Bloomberg, L.P.

 

(iii) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(iv) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC).

 

(v) “Company Optional Redemption Price” means, with respect to any Debt Amount
to be redeemed in a Company Optional Redemption, 145% of the applicable Exchange
Amount with respect to such Debt Amount (assuming, for such purpose that the
entire Debt Amount being redeemed is being exchanged hereunder).

7

 

(vi) “Convertible Securities” means any capital stock or other security of the
Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

(vii) “Common Stock” means (i) the Company’s common stock, $0.0001 par value per
share, and (ii) any capital stock into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.

 

(viii) “Excluded Securities” means (A) shares of Common Stock or standard
options to purchase Common Stock to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan (as defined
below), provided that (1) all such issuances (taking into account the shares of
Common Stock issuable upon exercise of such options) after the date hereof
pursuant to this clause (A) do not, in the aggregate, exceed more than 5% of the
Common Stock issued and outstanding immediately prior to the date hereof and (2)
the exercise price of any such options is not lowered, none of such options are
amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects the Creditor; (B) shares of Common Stock issued
upon the conversion or exercise of Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (A) above) issued prior to the date hereof, provided that
the conversion price of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (A) above) is not lowered, none of such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (A) above) are otherwise materially changed in any manner that
adversely affects the Creditor; (C) any “equity line of credit” facility of the
Company and (D) the Exchange Shares.

 

(ix) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(x) “SEC” means the United States Securities and Exchange

Commission or the successor thereto.

 

(xi) “Subsequent Placement” means any, direct or indirect, issuance, offer,
sale, grant of any option or right to purchase, or otherwise disposition of (or
announcement of any issuance, offer, sale, grant of any option or right to
purchase or other disposition of) any equity security or any equity-linked or
related security

8

 

(including, without limitation, any “equity security” (as that term is defined
under Rule

405 promulgated under the 1933 Act), any Convertible Securities, any debt, any
preferred stock or any purchase rights) of the Company or any of its
Subsidiaries.

 

(xii) “Trading Day” means any day on which the Common Stock is traded on the
principal securities exchange or securities market on which the Common Stock is
then traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than

4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Creditor.

 

(xiii) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the principal securities exchange or
securities market on which such security is then traded during the period
beginning at

9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC). If the
VWAP cannot be calculated for such security on such date on any of the foregoing
bases, the VWAP of such security on such date shall be the fair market value as
mutually determined by the Company and the Creditor. If the Company and the
Creditor are unable to agree upon the fair market value of such security, then
such dispute shall be resolved in accordance with the procedures in Section
1(e). All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination, recapitalization or other similar
transaction during such period.

 

2. REPRESENTATIONS AND WARRANTIES

 

(a) Company's Representations. The Company hereby represents and warrants and
covenants to the Creditor, as of the date hereof and each other date in which
the Company issues Exchange Shares to the Creditor, as follows:

 

(i) Each of the Company and its subsidiaries are entities duly organized and
validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and each of its
subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such

9

 

qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents
(as defined below) or (iii) the authority or ability of the Company to perform
any of its obligations under any of the Exchange Documents (as defined below).
Other than its subsidiaries, there is no Person in which the Company, directly
or indirectly, owns share capital or holds an equity or similar interest.

 

(ii) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively, the “Exchange Documents”) and to issue the
Exchange Shares in accordance with the terms hereof and thereof. The execution
and delivery of the Exchange Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby, including,
without limitation, the issuance of the Exchange Shares have been duly
authorized by the Company's Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement and the other Exchange Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

(iii) The execution, delivery and performance of the Exchange Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, each Exchange and the
reservation and issuance of the Exchange Shares) will not (A) result in a
violation of the Certificate of Incorporation (as defined below) or other
organizational documents of the Company or any of its subsidiaries, any share
capital of the Company or any of its subsidiaries or Bylaws (as defined below)
of the Company or any of its subsidiaries, (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree (including foreign,
federal and state securities laws and regulations and the rules and regulations
of the OTC Bulletin Board (the “Principal Market”) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries is bound or affected except, in the case of clause (B) or
(C) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.

10

 

(iv) Neither the Company nor any subsidiary is required to obtain any consent
from, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the applicable Closing Date, and neither the
Company nor any of its subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by the
Exchange Documents. The Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.

 

(v) On each date the Company issues Exchange Shares to the Creditor, all share
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the Exchange Shares to be
exchanged with the Creditor hereunder on such date will be, or will have been,
fully paid or provided for by the Company, and all laws imposing such taxes will
be or will have been complied with.

 

(vi) During the two (2) years prior to the date hereof, the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act (all of the foregoing filed prior to the date hereof and
all exhibits included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”). The Company has delivered to the Creditor
or its representative true, correct and complete copies of each of the SEC
Documents not available on the EDGAR system requested by the Creditor or its
respective representatives. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of

11

 

unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Creditors which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made.

 

(vii) As of the date hereof, the authorized share capital of the

Company consists of (A) 15,000,000,000 shares of Common Stock, of which,

1,561,600,412 are issued and outstanding and 3,912,697,212 shares are reserved
for issuance pursuant to securities (other than the Exchange Shares) exercisable
or exchangeable for, or convertible into, shares of Common Stock and (B)
10,000,000 preferred shares, of which 675,438 are issued and outstanding. As of
the date hereof, the Company has reserved from its duly authorized capital stock
1,000,000,000 shares of Common Stock for issuance as Exchange Shares. No shares
of Common Stock are held in treasury. All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable. No shares of the Company’s issued and outstanding Common
Stock on the date hereof are as of the date hereof owned by Persons who are
“affiliates” (as defined in Rule 405 of the Securities Act and calculated based
on the assumption that only officers, directors and holders of at least 10% of
the Company’s issued and outstanding Common Stock are “affiliates” without
conceding that any such Persons are “affiliates” for purposes of federal
securities laws) of the Company or any of its subsidiaries. To the Company’s
knowledge, as of the date hereof, no Person owns 10% or more of the Company’s
issued and outstanding shares of Common Stock, whether or not presently
exercisable or convertible, have been fully exercised or converted (as the case
may be) taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws). Except as disclosed in
Schedule 2(a)(vii): (A) none of the Company’s or any subsidiary’s share capital
is subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any subsidiary; (B) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries; (C) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
subsidiaries or by which the Company or any of its subsidiaries is or may become
bound; (D) there are no financing statements securing obligations in any amounts
filed in connection with the Company or any of its subsidiaries; (E) there are
no agreements or arrangements under which the Company or any of its subsidiaries
is obligated to register the sale of any of their securities under the
Securities Act; (F) there are no outstanding securities or instruments of the
Company or

12

 

any of its subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its subsidiaries is or may become bound to redeem a security
of the Company or any of its subsidiaries; (G) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Exchange Shares; (H) neither the Company nor
any subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (I) neither the Company nor any
of its subsidiaries have any liabilities or obligations required to be disclosed
in the SEC Documents which are not so disclosed in the SEC Documents, other than
those incurred in the ordinary course of the Company’s or its subsidiaries’
respective businesses and which, individually or in the aggregate, do not or
could not have a Material Adverse Effect. The Company has furnished to the
Creditor true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto that have not been disclosed in the
SEC Documents

 

(viii) The Company confirms that neither it nor any other Person acting on its
behalf has provided the Creditor or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material, non-
public information concerning the Company or any of its subsidiaries, other than
the existence of the transactions contemplated by this Agreement and the other
Agreements. The Company understands and confirms that the Creditor will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Creditor regarding the Company and its
subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly announced or disclosed.

 

(ix) The issuance of the Exchange Shares are duly authorized and upon issuance
in accordance with the terms hereof shall be validly issued and outstanding,
fully paid and nonassessable, free and clear of all liens, encumbrances and
rights of refusal of any kind. Upon issuance in accordance herewith, the
Exchange

13

 

Shares will be exempt from the registration requirements of the Securities Act
under Section 4(a)(2) of the Securities Act and all of such Exchange Shares will
be freely transferable and freely tradable by the Creditor without restriction
pursuant to Rule 144, including, without limitation 144(d)(3)(ii), of the
Securities Act. Neither any Exchange Shares issuable hereunder nor any
certificates evidencing any of such Exchange Shares (if a certificate therefor
is requested in writing by the Creditor) shall bear any restrictive or other
legends or notations. The Company shall not, and the Company shall cause all
other persons to not, issue any stop-transfer order, instruction or other
restriction with respect to any such Exchange Shares.

 

(x) Other than each Agent Fee Exchange Amount including in an Exchange Amount
hereunder, the Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of any Exchange pursuant to this Agreement. Other than the
applicable Exchange of Existing Debt, the Company has not received and will not
receive any consideration from the Creditor for the Exchange Shares to be issued
in an Exchange.

 

(xi) To the Company’s knowledge, neither the Creditor nor the

Original Creditor, nor any of their respective affiliates, (i) is or was an
officer, director,

10% shareholder, control person, or affiliate of the Company within the last 90
days or (ii) has or will, directly or indirectly, provide any consideration to
or invest in any manner in the Company in exchange or consideration for, or
otherwise in connection with, the sale or satisfaction of the Existing Debt,
other than pursuant to this Agreement.

 

(xii) The Company acknowledges and agrees that (A) the issuance of Exchange
Shares pursuant to this Agreement may have a dilutive effect, which may be
substantial, (B) neither the Company nor any of the Company’s affiliates has or
will provide the Creditor with any material non-public information regarding the
Company or its securities, (C) the Creditor has no obligation of confidentiality
to the Company and may sell any of its Exchange Shares issued pursuant to this
Agreement at any time, including, without limitation, at any time and from time
to time during the Calculation Period, and (D)

 

(xiii) The Company acknowledges and agrees that with respect to this Agreement
and the transactions contemplated hereby, (A) the Creditor is acting solely in
an arm’s length capacity, (B) the Creditor does not make and has not made any
representations or warranties, other than those specifically set forth in this
Agreement, (C) the Company’s obligations hereunder are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of any claim the Company may have against the Creditor,
(D) the Creditor has not and is not acting as a legal, financial, accounting or
tax advisor to the Company, or agent or fiduciary of the Company, or in any
similar capacity, and (E) any statement made by the Creditor or any of the
Creditor’s representatives, agents or attorneys is not advice or a
recommendation to the Company.

 

(xiv) The Company is not an issuer identified in, or subject to, Rule 144(i)
under the Securities Act.

14

 

(xv) The Company has not, in the 12 months preceding the date of this Agreement,
received notice from any national securities exchange or automated quotation
system on which the shares of Common Stock are listed or designated for
quotation to the effect that the Company is not in compliance with the listing
or maintenance requirements of such national securities exchange or automated
quotation system. As of the date of this Agreement, the Company is in compliance
with all such listing and maintenance requirements.

 

(xvi) The Company has not, in the 12 months preceding the date of this
Agreement, received any notice from DTC to the effect that a suspension of, or
restriction on, accepting additional deposits of the shares of Common Stock, or
electronic trading or settlement services with respect to the shares of Common
Stock are being imposed or are contemplated by DTC.

 

(xvii) The Company and its board of directors have taken all necessary action,
if any, in order to render inapplicable any control share acquisition,
interested stockholder, business combination, or other similar antitakeover
provision under the certificate of incorporation, bylaws or other organizational
documents of the Company, as currently in effect, or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of Exchange Shares
hereunder and the Creditor’s ownership of such Exchange Shares, together with
all other securities now or hereafter owned or acquired by the Creditor. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any shareholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Exchange Shares or a change
in control of the Company or any of its subsidiaries.

 

(xviii) The Company shall take such action as the Creditor shall reasonably
determine is necessary in order to qualify the Exchange Shares issuable to the
Creditor hereunder under applicable securities or “blue sky” laws of the states
of the United States for the issuance to the Creditor hereunder and for resale
by the Creditor to the public (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Creditor. Without limiting any other obligation of the Company hereunder, the
Company shall timely make all filings and reports relating to the offer and
issuance of such Exchange Shares required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable state securities or “blue sky” laws), and the Company shall comply
with all applicable federal, state, local and foreign laws, statutes, rules,
regulations and the like relating to the offering and issuance of such Exchange
Shares to the Creditor.

 

(xix) The Company shall promptly secure the listing or designation for quotation
(as the case may be) of all of the Exchange Shares to be issued to the Creditor
pursuant to this Agreement on each national securities exchange and automated
quotation system, if any, on which the shares of Common Stock are listed or
designated for quotation (as the case may be) and shall use its reasonable best
efforts to

15

 

maintain such listing or designation for quotation (as the case may be) of all
such Exchange Shares on such national securities exchange or automated quotation
system for so long as the Creditor or any of its affiliates holds any Exchange
Shares. the Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 2(a)(xvii).

 

(b) The Creditor hereby makes the following representations, warranties and
covenants to the Company:

 

(i) The Creditor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated hereby to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.

 

(ii) The Creditor owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Existing Debt being exchanged in the
applicable Exchange free and clear of all rights and Encumbrances (as defined
below). The Creditor has full power and authority to transfer and dispose of the
Existing Debt to the Company free and clear of any right or Encumbrance. Other
than the transactions contemplated by this Agreement, there is no outstanding
vote, plan, pending proposal, or other right of any person to acquire all or any
of such Existing Debt. As used herein, “Encumbrances” shall mean any security or
other property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future.

 

(iii) The Creditor understands that the Exchange Shares are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and the Creditor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Creditor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Creditor to acquire
the Exchange Shares.

 

(iv) This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Creditor and constitute the legal, valid and binding
obligations of the Creditor enforceable against the Creditor in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(v) The execution, delivery and performance by the Creditor of this Agreement
and the consummation by the Creditor of the transactions contemplated

16

 

hereby and thereby will not (i) result in a violation of the organizational
documents of the Creditor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Creditor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Creditor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Creditor to perform its obligations hereunder.

 

(vi) As of the date of this Agreement and during the 90 calendar days prior to
the date of this Agreement, neither the Creditor nor any affiliate thereof is or
was an officer, director, or 10% or more shareholder of the Company.

 

(vii) So long as Creditor holds any Existing Debt, neither the Creditor nor any
of its affiliates shall (i) hold any short position in the shares of Common
Stock or (ii) engage in or effect, directly or indirectly, any short sale of the
shares of Common Stock.

 

(viii) For so long as the Creditor or any of its affiliates holds any Exchange
Shares, neither the Creditor nor any of its affiliates will: (i) vote any shares
of Common Stock owned or controlled by it, or solicit any proxies or seek to
advise or influence any person with respect to any voting securities of the
Company; or (ii) engage or participate in any actions, plans or proposals that
relate to or would result in (a) the Creditor or any of its affiliates acquiring
additional securities of the Company, alone or together with any other person,
which would result in the Creditor and its affiliates collectively beneficially
owning, or being deemed to beneficially own, more than 9.99% of the shares of
Common Stock or other voting securities of the Company (as calculated pursuant
to Section 13(d) of the Exchange Act and the rules and regulations thereunder),
(b) an extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving the Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure, (g)
changes in the Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of the Company by any
person, (h) causing a class of securities of the Company to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) causing a class of equity securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act or
(j) taking any action, intention, plan or arrangement similar to any of those
enumerated above.

17

 

3. PARTICIPATION RIGHTS.1

 

So long as any Exchange Debt remains outstanding, neither the Company nor any of
its Subsidiaries shall, directly or indirectly, effect any Subsequent Placement
unless the Company shall have first complied with this Section 3.

 

(a) At least three (3) Trading Days prior to any proposed or intended Subsequent
Placement, the Company shall deliver to the Creditor a written notice of its
proposal or intention to effect a Subsequent Placement (each such notice, a
“Pre-Notice”), which Pre- Notice shall not contain any information (including,
without limitation, material, non-public information) other than: (i) a
statement that the Company proposes or intends to effect a Subsequent Placement,
(ii) a statement that the statement in clause (i) above does not constitute
material, non-public information and (iii) a statement informing the Creditor
that it is entitled to receive an Offer Notice (as defined below) with respect
to such Subsequent Placement upon its written request. Upon the written request
of the Creditor within three (3) Trading Days after the Company’s delivery to
the Creditor of such Pre-Notice, and only upon a written request by the
Creditor, the Company shall promptly, but no later than one (1) Trading Day
after such request, deliver to the Creditor an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the Persons (if known)
to which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with the Creditor in
accordance with the terms of the Offer 30% of the Offered Securities.

 

(b) To accept an Offer, in whole or in part, the Creditor must deliver a written
notice to the Company prior to the end of the third (3rd) Business Day after the
Creditor’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of the Offered Securities that the Creditor elects to purchase (in
either case, the “Notice of Acceptance”). Notwithstanding the foregoing, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Creditor a
new Offer Notice and the Offer Period shall expire on the third (3rd) Business
Day after the Creditor’s receipt of such new Offer Notice.

 

(c) The Company shall have five (5) Business Days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Creditor (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such

 

1 Note: We did not make the requested change as that was already covered in
Section 3(i) below.

18

 

Subsequent Placement Agreement, which shall be filed with the SEC on a Current
Report on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto.

 

(d) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 3(c) above), then the Creditor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that the Creditor elected to purchase pursuant
to Section 3(b) above multiplied by a fraction, (i) the numerator of which shall
be the number or amount of Offered Securities the Company actually proposes to
issue, sell or exchange (including Offered Securities to be issued or sold to
the Creditor pursuant to this Section 3 prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that the Creditor so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Creditor in accordance with Section 3(a) above.

 

(e) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Creditor shall acquire from the Company, and the
Company shall issue to the Creditor, the number or amount of Offered Securities
specified in its Notice of Acceptance. The purchase by the Creditor of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Creditor of a separate purchase agreement
relating to such Offered Securities reasonably satisfactory in form and
substance to the Creditor and its counsel.

 

(f) Any Offered Securities not acquired by a Buyer or other Persons in
accordance with this Section 3 may not be issued, sold or exchanged until they
are again offered to the Creditor under the procedures specified in this
Agreement.

 

(g) The Company and the Creditor agree that if the Creditor elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby the Creditor shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company.

 

(h) Notwithstanding anything to the contrary in this Section 3 and unless
otherwise agreed to by the Creditor, the Company shall either confirm in writing
to the Creditor that the transaction with respect to the Subsequent Placement
has been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that the Creditor will not be
in possession of any material, non-public information, by the fifth (5th)
Business Day following delivery of the Offer Notice. If by such fifth (5th)
Business Day, no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received

19

 

by the Creditor, such transaction shall be deemed to have been abandoned and the
Creditor shall not be in possession of any material, non-public information with
respect to the Company or any of its Subsidiaries. Should the Company decide to
pursue such transaction with respect to the Offered Securities, the Company
shall provide the Creditor with another Offer Notice and the Creditor will again
have the right of participation set forth in this Section 3. The Company shall
not be permitted to deliver more than one Offer Notice to the Creditor in any
sixty (60) day period, except as expressly contemplated by the last sentence of
Section 3(b).

 

(i) The restrictions contained in this Section 3 shall not apply in connection
with the issuance of any Excluded Securities. The Company shall not circumvent
the provisions of this Section 3 by providing terms or conditions to one Buyer
that are not provided to all.

 

4. DISCLOSURE

 

(a) Prior to the earlier of (i) the opening time for trading stocks on public
securities exchanges located in New York City on the first trading day
immediately following the date of this Agreement and (ii) the initial Share
Delivery Deadline, time being of the essence, the Company shall file a Current
Report on Form 8-K with the SEC pursuant to Section 13 or Section 15(d) of the
Exchange Act disclosing all of the material terms of this Agreement, including,
without limitation, the issuance of shares of Common Stock to the Creditor
pursuant to this Agreement approving this Agreement, and disclosing all other
material, nonpublic information delivered to the Creditor (or the Creditor’s
representatives or agents) by the Company or any of its officers, directors,
employees, agents or representatives, if any, in connection with the Existing
Debt, any Exchange, the Original Creditor or the transactions contemplated by
this Agreement, and attaching a copy of this Agreement and this Agreement as
exhibits thereto (the “Initial 8-K Filing”). From and after the Initial 8-K
Filing, neither the Company nor any of its officers, directors, employees,
agents or representatives shall disclose any material non-public information
about the Company to the Creditor (or the Creditor’s representatives or agents),
unless prior thereto the Company shall have filed a Current Report on Form 8-K
with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act
disclosing all such material non-public information. In addition, the Company
shall file a Current Report on Form 8-K with the SEC pursuant to Section 13 or
Section 15(d) of the Exchange Act on or prior to the first trading day
immediately following the date of consummation of each Put Option, if any, time
being of the essence, disclosing the number of shares so issued and delivered to
the Creditor and the date of issuance (each, an “Additional 8-K Filing”). In the
event of a breach of any of the foregoing covenants in this Section 4 by the
Company, in addition to any other remedy available to the Creditor, the Creditor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement, SEC filing or otherwise, of the matters
contemplated hereby without the prior approval by the Company, or any of its
officers, directors, employees, stockholders or agents, and the Creditor shall
not have any liability to the Company, or any of its officers, directors,
employees, stockholders or agents, for any such disclosure.

 

(b) Neither the Company, its subsidiaries nor the Creditor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior

20

 

approval of the Creditor, to issue any press release or make other public
disclosure with respect to such transactions (i) in substantial conformity with
the Initial 8-K Filing and any Additional 8- K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that the Creditor shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).

 

(c) Without the prior written consent of the Creditor, the Company shall not
(and shall cause each of its subsidiaries and affiliates to not) disclose the
name of the Creditor in any filing (other than the Initial 8-K Filing and any
Additional 8-K Filing), announcement, release or otherwise.

 

5. INDEMNIFICATION

 

(a) In consideration of the Creditor’s execution and delivery of the Exchange
Documents to which it is a party and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Exchange Documents,
the Company shall defend, protect, indemnify and hold harmless the Creditor and
each affiliate of the Creditor that holds any Securities and all of their
shareholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in any of the Exchange Documents, (b) any breach of any covenant,
agreement or obligation of the Company contained in any of the Exchange
Documents or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of any of the Exchange
Documents, or (ii) the status of the Creditor or holder of the Securities as a
holder of securities of the Company pursuant to the transactions contemplated by
the Exchange Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

(b) Promptly after receipt by an Indemnitee under this Section 5 of notice of
the commencement of any action or proceeding (including any governmental action
or proceeding) involving an Indemnified Liability, such Indemnitee shall, if an
Indemnified Liability in respect thereof is to be made against the Company under
this Section 5, deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the Company, if, in the reasonable opinion of counsel retained by the
Company, the representation by such counsel of

21

 

the Indemnitee and the Company would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other party represented by
such counsel in such proceeding. In the case of an Indemnitee, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Creditor. The Indemnitee shall cooperate fully with the Company in connection
with any negotiation or defense of any such Indemnified Liability by the Company
and shall furnish to the Company all information reasonably available to the
Indemnitee which relates to such Indemnified Liability. The Company shall keep
the Indemnitee reasonably apprised at all times as to the status of the defense
or any settlement negotiations with respect thereto. The Company shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent. The Company shall not,
without the prior written consent of the Indemnitee, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section

8.12, except to the extent that the Company is prejudiced in its ability to
defend such action.

 

(c) The indemnification required by this Section 5 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

 

(d) The indemnification required by this Section 5 shall be in addition to (i)
any cause of action or similar right of the Indemnitee against the Company or
others, and (ii) any liabilities the Company may be subject to pursuant to the
law..

 

6. RESERVATION OF SHARES

 

(a) Reservation. The Company shall initially reserve 1,000,000,000 shares of
Common Stock for the purpose of effecting Exchanges of such Existing Debt (the
“Initial Reserve Amount”. So long as any of the Existing Debt remains
outstanding and is held by the Creditor, the Company shall take all action
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting Exchanges of such Existing
Debt, the greater of (x) the Initial Reserve Amount and (y) such number of
shares of Common Stock, as of any date of determination, for such Existing Debt
in accordance with the following formula:

 

P

------------------ x 3 = Share Reserve

 

(T x B)

 

P = The aggregate principal amount of the Existing Debt outstanding and held by
the Creditor as of such date of determination;

22

 

T = The applicable Variable Exchange Base Price as of such date of
determination;

 

B = 0.85;

 

provided, that, the Share Reserve shall in no event be less than 150% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the exchange of all of the Existing Debt then outstanding and held by the
Creditor (without regard to any limitations on exchanges) (the “Required Reserve
Amount”). On or prior to the date hereof, both the Company and its transfer
agent shall execute and deliver to the Creditor the irrevocable transfer agent
instructions in the form attached hereto as Exhibit III.

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 6(a), and not in
limitation thereof, at any time while the Existing Debt remains outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon exchange of
the Existing Debt held by the Creditor of at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for such Existing Debt. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than sixty (60) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholder for the approval of an increase
in the number of authorized shares of Common Stock. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal. In
the event that the Company is prohibited from issuing shares of Common Stock
upon any exchange due to the failure by the Company to have sufficient shares of
Common Stock available out of the authorized but unissued shares of Common Stock
(such unavailable number of shares of Common Stock, the “Authorization Failure
Shares”), in lieu of delivering such Authorization Failure Shares to the
Creditor, the Company shall pay cash in exchange for the redemption of such
portion of the Debt Amount exchangeable into such Authorized Failure Shares at a
price equal to the sum of (i) the product of (x) such number of Authorization
Failure Shares and (y) the greatest Closing Sale Price of the Common Stock on
any Trading Day during the period commencing on the date the Creditor delivers
the applicable Exchange Notice with respect to such Authorization Failure Shares
to the Company and ending on the date of such issuance and payment under this
Section 6(b) and (ii) to the extent the Creditor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Creditor of Authorization Failure Shares, any brokerage commissions
and other out-of-pocket expenses, if any, of the Creditor incurred in connection
therewith. Nothing contained in Section 6(a) or this Section 6(b) shall limit
any obligations of the Company under any other provision hereunder or in the
Existing Debt.

23

 

7. MISCELLANEOUS.

 

(a) Holding Period. For the purposes of Rule 144 of the Securities Act, the
Company acknowledges that the holding period of the Exchange Shares may be
tacked on the holding period of the Existing Debt, and the Company agrees not to
take a position contrary to this Section 7(a).

 

(b) Further Assurances; Additional Documents. The parties shall take any actions
and execute any other documents that may be necessary or desirable to the
implementation and consummation of this Agreement upon the reasonable request of
the other party.

 

(c) No Oral Modification. This Agreement may only be amended in writing signed
by the Company and by the Creditor. All waivers relating to any provision of
this Agreement must be in writing and signed by the waiving party.

 

(d) Expenses. Except as otherwise set forth in this Agreement, each party to
this Agreement shall bear its own expenses in connection with transactions
contemplated hereby. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, DTC fees, transfer agent fees,
or broker’s commissions (other than for Persons engaged by the Creditor)
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold the Creditor harmless against, any liability, loss or
expense (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment.

 

(e) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

24

 

(f) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(g) Remedies. The Creditor and each affiliate of the Creditor that holds any
Securities shall have all rights and remedies set forth in the Exchange
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under any of the Exchange
Documents, any remedy at law may prove to be inadequate relief to the Creditor.
The Company therefore agrees that the Creditor shall be entitled to seek
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving damages and without posting a bond or other
security.

 

(h) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Exchange Documents, whenever the
Creditor exercises a right, election, demand or option under an Exchange
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Creditor may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

(i) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Creditor hereunder or the Creditor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Exchange Documents are in United States Dollars (“US Dollars”), and all amounts
owing under this Agreement and all other Exchange Documents shall be paid in US
Dollars. All amounts denominated in other currencies shall be converted in the
US Dollar equivalent amount in accordance with the Dollar Exchange Rate on the
date of calculation. “Dollar Exchange Rate” means, in relation to any amount of
currency to be converted into US Dollars pursuant to this

25

 

Agreement, the US Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

(j) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(k) Survival. The representations, warranties, agreements and covenants in this
Agreement shall survive the execution and delivery hereof and the consummation
of the transactions contemplated hereby.

 

(l) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(m) Severability; Usury. If any term or provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon determination that any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to attempt to agree on a modification of this Agreement
so as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
Notwithstanding anything to the contrary contained in this Agreement or any
other Exchange Document (and without implication that the following is required
or applicable), it is the intention of the parties that in no event shall
amounts and value paid by the Company, or payable to or received by the
Creditor, under the Exchange Documents, including without limitation, any
amounts that would be characterized as “interest” under applicable law, exceed
amounts permitted under any such applicable law. Accordingly, if any obligation
to pay, payment made to the Creditor, or collection by the Creditor pursuant the
Exchange Documents is finally judicially determined to be contrary to any such
applicable law, such obligation to pay, payment or collection shall be deemed to
have been made by mutual mistake of the Creditor and the Company and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the applicable law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of the Creditor, the amount of interest
or any other amounts which would constitute unlawful amounts required to be paid
or actually paid to the Creditor under the Exchange Documents. For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by the Creditor under any of the
Exchange Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

26

 

(n) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(o) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(p) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(q) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

(r) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be (x)
if to the Company, at the address set forth on its signature page attached
hereto or (y) if to the Creditor, at the address set forth on its signature page
attached hereto, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



27

 

 





IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.

 

[magna.jpg] 

 

 

 

 

 

 

SCHEDULE I OPTION SCHEDULE

 

Option Number Additional Existing Debt 1 $118,268

 

 

IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.

 

 

[floyd.jpg] 

 

 

 



 

 

 




EXHIBIT I

 

 

PETRON ENERGY II, INC.

EXCHANGE NOTICE

 

Reference is made to (a) that certain Master Exchange Agreement, dated as of
April 3,

2014 (the “Exchange Agreement”), by and between the undersigned and Petron
Energy II, Inc., a Nevada corporation (the “Company”) and (b) certain Existing
Debt (as defined in the Exchange Agreement) held by the undersigned as of the
date hereof. In accordance with and pursuant to the Exchange Agreement, the
undersigned hereby elects to exchange the Debt Exchange Amount (as defined in
the Exchange Agreement) indicated below into shares of Common Stock, $0.0001 par
value per share (the “Common Stock”), of the Company, at the Exchange Rate (as
defined in the Exchange Agreement, as of the date specified below. Capitalized
terms not defined herein shall have the meaning as set forth in the Exchange
Agreement.

 

 [agreement.jpg]

 

 



 

 

 

[agreement2.jpg] 



 

 

 

[acknowledgment.jpg] 

 

